             Case 1:18-cr-00018-CCB Document 104 Filed 07/28/20 Page 1 of 2


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                            *
                                                    *
v.                                                  *          Crim. No. CCB-18-18
                                                    *
RYAN FARACE                                         *
                                                    *
*    *   *   *   *   *   *    *   *   *   *   *   * * *   *   *   *   *   *   *   *   *   *   *   * *

                                      MEMORANDUM AND ORDER

         Now pending is Ryan Farace’s motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A), in which he also requests transfer to home confinement pursuant to the CARES Act.

(ECF 98).

         As the court explained in a June 19, 2020 letter to Farace, the court may not consider a

motion for compassionate release until “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” (ECF 102 (quoting 18 U.S.C. § 3582(c)(1)(A)). Farace has not supplemented

his motion, and there is no evidence that he has exhausted administrative remedies. The court is

thus unable to consider Farace’s arguments for compassionate release.

         To the extent that Farace also seeks relief under the CARES Act, the court is without

authority to grant it. While the CARES Act authorizes the Bureau of Prisons, in certain

circumstances, to lengthen the amount of time a defendant may be placed on home confinement, see

CARES Act of 2020, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516, “[t]his provision does

not authorize the court to order [a] defendant’s placement in home confinement,” see United States

v. Gray, No. 4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020). Indeed, “[t]he

discretion to release a prisoner to home confinement lies solely with the Attorney General.” See



                                                     1
          Case 1:18-cr-00018-CCB Document 104 Filed 07/28/20 Page 2 of 2


United States v. Byers, No. 118CR00036MRWCM1, 2020 WL 3513703, at *2 (W.D.N.C. June 29,

2020) (citing 18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541(g)).

       Accordingly, Farace’s motion for compassionate release (ECF 98) is DENIED WITHOUT

PREJUDICE.

       So Ordered this   28th day of July, 2020.


                                           __________/S/__________________
                                           Catherine C. Blake
                                           United States District Judge




                                                2
